DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 9-11, 13-18, 21-23, and 25 are pending.  Claims 1, 13, and 25 have been amended and claims 7-8 and 19-20 have been cancelled.  

Allowable Subject Matter
Claims 1-6, 9-11, 13-18, 21-23, and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 13, and 25 are directed to a method, system, and computer program product for customizing a reply of one or more game events in a video game played between a first player and a second player, wherein the replay comprises video information comprising: defining one or more game events as trigger events in the video game, wherein trigger events are audio and/or visual occurrences that occur within, and during the course of playing, the video game and are defined by programmatic logic of the video game; recording gameplay state information associated with a game play session of the video game, wherein the gameplay state information is stored in one or more databases remote from the plurality of computing devices and comprises at least one of user commands, associated timing information of the user commands, character movements and actions, positions and attributes of character and objects, or depictions of a surrounding game environment 
More specifically, regarding independent Claims 1, 13, and 25, none of the cited prior art discloses or teaches a customizing by the computer system, the replay of the trigger event by: applying a default customization template to the replay if no selection is received within a predetermined time period after occurrence of the trigger event which, in combination with other remaining claimed elements: (a) receiving, via a controller input, a selection of one of a number of customization templates available for the trigger event, wherein each available customization template for the trigger event is mapped to a different controller input, and wherein the controller input comprises one of a video game controller, a peripheral device, or a motion-based input detection device; (b) applying the selected customization template to the replay to thereby cause at least one of graphics, text, audio, or video to be visually and/or auditorily added to the replay; and (c) displaying, by the computer system, the customized replay of the trigger event to the first player in the gameplay session of the video game.  
The closest prior art of record, Garbow (US 2007/0294089) discloses a customized replay system to record trigger events in a video game of gameplay state information associated with a gameplay session of the video game stored in one or more databases remote from the plurality of computing devices and comprises user commands, associated timing information of the user see Garbow, 0057-0060, 0062-0064, 0083).  However, the prior art does not fairly teach or suggest applying a default customization template to the replay if no selection is received within a predetermined time period after occurrence of the trigger event.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 13, and 25 (along with their respective dependent Claims 2-6, 9-11, 14-18, and 21-23) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715